Citation Nr: 1225130	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for status post tear, ulnar and radial collateral ligaments of the right first metacarpophalangeal joint (right thumb disability) prior to February 15, 2007, and a rating in excess of 10 percent thereafter.  

2.  Entitlement to service connection for a right knee disability, also claimed as secondary to service-connected bilateral foot disabilities. 

3.  Entitlement to an initial increased rating for residuals of a right wrist injury with chronic subluxation, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to August 1981, May 1982 to July 1982 and again from May 1985 to July 1987. 

This matter was originally on appeal from September 2002 and June 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a hearing before the Board in January 2006 and the transcript is of record. 

In June 2006, the Board determined that new and material evidence had been received to reopen a service connection claim for a right knee disability and denied the claim on the merits.  The Board also denied service connection for a right hip disability; entitlement to initial compensable ratings for right thumb and right wrist disabilities.  The Veteran then appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a 2009 Memorandum Decision, the Court vacated the Board's June 2006 decision and remanded the claim for additional consideration. 

In July 2009, the remanded the claims for further development.  

In March 2011, the Board denied a compensable rating for a right thumb disability prior to February 15, 2007; determined that the criteria for a 10 percent rating for right thumb disability had been met from February 15, 2007; and remanded the service connection claim for a right knee disability, and the increased rating claim for a right wrist disability.  (In the interim, in an October 2011 rating decision, the RO effectuated the Board's increase for the Veteran's right wrist disability from 0 to 10 percent, effective February 15, 2007).  

However, the Veteran also appealed the March 2011 Board decision.  Therefore, in a December 2011 order, the Court vacated the Board's March 2011 decision insofar as the Board denied a compensable rating for right thumb disability prior to February 15, 2007, and a rating in excess of 10 percent thereafter.  

In a June 2010 statement, the Veteran raised multiple new claims, to include entitlement to service connection for multiple joint arthritis, a stomach condition, a mental disorder, claimed as secondary to his service-connected disabilities, a right hand disorder, a right eye disorder, a back disorder, a right hip disorder, bilateral ankle disorders and a left knee disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The December 2011 Joint Motion for Partial Vacatur and Remand indicated that the Board, in its March 2011 decision, failed to ensure compliance with the VA's duty to assist the Veteran by making reasonable efforts to obtain private medical treatment records.  By way of history, in the 2009 remand, the Board instructed VA to obtain right wrist and thumb treatment records from the Veteran's private physician, Dr. Lowe.  As noted in the Joint Motion, it does not appear that the AMC actually requested the records itself; instead the AMC was carbon copied on an October 2010 letter to the Veteran from Baptist Memorial Hospital stating that Dr. Lowe had retired and that his office was closed.  The 2011 Joint Motion determined that the AMC incorrectly treated that as a negative response and made no further attempts to obtain the records.  Additionally, it was noted that the October 2011 letter expressly states that a request for Dr. Lowe's records could be made via mail at the address provided.  Accordingly, in light of the 2011 Joint Motion, the Board finds that the RO/AMC should specifically request the identified records from Dr. Lowe at the address provided.  

Moreover, as noted, the right wrist and right knee disabilities were remanded by the Board in March 2011 for further development which consisted of a VA examination which was afforded to the Veteran in April 2011.  However, there is no indication that the RO considered this evidence in a supplemental statement of the case (SSOC).  Further, there is no indication ongoing VA treatment records from 2010 and 2010 were reviewed. As such, the service connection claim for a right knee disability and increased rating claim for right wrist must be remanded for consideration of all evidenced added to the claims file since the last SSOC.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and consent, request by mail any records of right wrist and right thumb treatment from Dr. Lowe at 2200 S. Lamar Suite F, Oxford, MS.  

2.  Thereafter, readjudicate the increased rating claim for a right thumb disability, to include whether a separate rating for surgical scar is warranted.  Also readjudicate the service connection claim for a right knee disability, and the increased rating claim for a right wrist disability, which should include consideration of the April 2011 VA examination findings and ongoing VA treatment records from 2010 and 2011 and any other evidence issued since the December 2010 SSOC.  

If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

